Name: Commission Regulation (EEC) No 3062/84 of 31 October 1984 fixing the corrective amount in the olive oil sector
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 288/58 Official Journal of the European Communities 1 . 11 . 84 COMMISSION REGULATION (EEC) No 3062/84 of 31 October 1984 fixing the corrective amount in the olive oil sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Member States and between Greece and third coun ­ tries ; Whereas, for the 1984/85 marketing year, application of the abovementioned provision leads to the fixing of the corrective amount at the level indicated below, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, HAS ADOPTED THIS REGULATION : Article 1 For the 1984/85 marketing year, the corrective amount referred to in Regulation (EEC) No 2919/82 in the olive oil sector shall be as specified in the Annex. Article 2 This Regulation shall enter into force on 1 November 1984. Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 2919/82 (2) introduced a corrective amount applicable to trade in olive oil between Greece and the other This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX (ECU/100 kg) Description Corrective amount to be charged by Greece on imports from the other Member States and granted by Greece on exports to the other Member States Corrective amount to be added in Greece to the levy to the refund Olive oil put up in immediate packing of a net capacity of five litres or less 15.07 A I a) 15i07 A II a) 15.07 A II b) | 6,16 6,16 6,16 (') OJ No L 1 , 1 . 1 . 1981 , p. 8 . (2) OJ No L 304, 30 . 10 . 1982, p . 57.